Order, Supreme Court, Bronx County, entered on October 10, 1975, granting plaintiff’s motion to vacate the dismissal of this action which had resulted from the application of CPLR 3404, unanimously affirmed, without costs and without disbursements. The various procedural steps taken by the parties hereto, subsequent to the time that this matter was marked off the calendar, clearly support plaintiff’s view, as adopted by the court below, that it never intended to abandon this action. Concur—Markewich, J. P., Murphy, Lupiano, Birns and Capozzoli, JJ.